Citation Nr: 1727414	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, claimed as secondary to herbicide exposure.

2. Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure.

3. Entitlement to service connection for a claimed disability of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This case comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO denied service connection for all of the claimed disabilities listed on the title page of this decision.  The Veteran initiated his appeal by filing a timely notice of disagreement.

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for November 17, 2016, and a letter was mailed to the Veteran's residence informing him of the date and time of the hearing.  But the Veteran did not appear for the hearing and the record includes no explanation for his failure to appear.  Under these circumstances, the request for a Travel Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  The Veteran did attend a personal hearing before a decision review officer at the RO on July 30, 2015.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service-connected disability benefits for type II diabetes mellitus, prostate cancer and a claimed disability of the legs.  Based on a review of the claims file, the Board finds that additional development is needed before these claims can be decided.

Unfortunately, it is likely that the Veteran's service treatment records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Under these circumstances, VA has a "heightened duty to assist" and notify the Veteran with these claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  This expanded duty includes searching for alternate records. Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  In a letter dated February 2013, the RO notified the Veteran that previous efforts to obtain his service treatment records were unsuccessful.  The letter invited the Veteran to provide any relevant records in his possession as well as other information which could potentially substitute for service treatment records - for example, statements from military medical personnel or fellow servicemen.  

However, the Veteran was never asked to complete and submit a National Achieves Form 13055 ("Request for Information Needed to Reconstruct Medical Data"), describing any treatment he received in service for his claimed disabilities.  With certain exceptions not applicable here, the current version of VA Adjudication and Procedure Manual M21-1, Part III, subpart iii, Chapter 2, section E, requires that a copy of NA Form 13055 should be sent to any claimant with potentially fire-related records who submits a claim for a new disability.  

Although the RO's February 2013 letter requested some of the information which might be found in a completed NA Form 13055, the letter did not specifically ask the Veteran to describe any treatment he received in service for his claimed disabilities.  Because none of the written statements provided by the Veteran provide this information either, it is not clear whether or not asking the Veteran to complete the form would be futile.  Moreover, a review of the electronic claims file shows that no attempt has been made to obtain the Veteran's service personnel records.  These records might at least include a copy of the Veteran's separation examination or identify the locations where the Veteran served, which could potentially be useful in adjudicating the current matters on appeal.  See 38 C.F.R. § 3.159(c)(2) (2016).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit a completed NA Form 13055 to allow a further request for service treatment records from the National Personnel Records Center.  The Veteran should be advised to submit any service treatment records in his possession.  Follow all steps required by VA Adjudication and Procedure Manual M21-1, Part III, subpart iii, Chapter 2, section E.

2. Obtain copies of any relevant VA treatment records since January 2016.  

3.  Make appropriate efforts to obtain the Veteran's service personnel records  

4. Once the above development has been completed, and all the available records have been associated with the claims file, consider the need for any further development which may be necessary to decide the issues on appeal, including consideration of whether any medical examinations or opinions are required by 38 C.F.R. § 3.159(c)(4) (2016).  

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





